DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following amendments were discussed and agreed to by Applicant:
1) Rejoin claims 4-9, 12, and 14-16.  

Reasons for Allowance
The claimed invention of a method of deterring the feeding of one or more insect pests selected from those compounds recited in claim 1 and formula I of claim 21 is novel and non-obvious. The closest prior art is due Gabrys (Polish Journal of Environmental Studies, 2006) of record. Gabrys teaches compound:

    PNG
    media_image1.png
    209
    270
    media_image1.png
    Greyscale
possessing deterrent properties for the Colorado Potato Beetle and Aphids. While the compound above is embraced by compound formula I of instant claim 21, Aphids are no longer embraced by the scope of said claim.  
Furthermore, Applicant convincingly demonstrates the effectiveness of the compounds of the instant invention in deterring the insect pests of the instant claims. The tables below demonstrate the effectiveness of certain pests, by way of example.


    PNG
    media_image2.png
    282
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    327
    657
    media_image3.png
    Greyscale
  

    PNG
    media_image4.png
    341
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    312
    656
    media_image5.png
    Greyscale

Additionally, Applicant’s filing of a Terminal Disclaimers over US Patent 10624341, US Patent 10111429 and US Patent 9924718 overcome the outstanding obviousness-type double patenting rejections.
Thus the claimed invention is rendered neither anticipated nor obvious. 


Conclusion
Claims 1 and 3-21 are allowed. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.